Batchelder, J.,
concurring specially: I concur in the result today because the search warrant issued in this case was valid under State v. Mandravelis, 114 N.H. 634, 325 A.2d 794 (1974). However, I reject any departure from the straightforward requirements of Mandravelis for the essentially standardless “totality-of-the-circumstances” approach to probable cause determinations.
The issue before us is not a novel one. Simply stated, it comes down to this: How much support and propping up must be required of otherwise inadmissible hearsay in order for a magistrate to accept it as a basis for determining probable cause sufficient to permit the government to invade a right of privacy protected by part I, article 19 of the New Hampshire Constitution and the fourth amendment to the United States Constitution. When considering the meaning and effect of part I, article 19 of the New Hampshire Constitution, it is worthwhile to consider Justice Jackson’s admonition in Brinegar v. United States, 338 U.S. 160 (1949):
“[The rights of the people to be free from unreasonable searches and seizures] are not mere second-class rights but belong in the catalog of indispensable freedoms. Among deprivations of rights, none is so effective in cowing a population, crushing the spirit of the individual and putting terror in every heart. Uncontrolled search and seizure is one of the first and most effective weapons in the arsenal of every arbitrary government. ...
*77But the right to be secure against searches and seizures is one of the most difficult to protect. Since the officers are themselves the chief invaders, there is no enforcement outside of court.”
Id. at 180-81 (dissenting opinion). The lead opinion disregards the dangers of eroding these precious rights by undermining court review of police activity based on informants’ tips.
Under part I, article 19 of the New Hampshire Constitution, search warrants must be supported by probable cause. See, e.g., State v. Pinder, 128 N.H. 66, 74, 514 A.2d 1241, 1246 (1986). Mandravelis supra provides the proper analytical framework for determining whether the police have sufficient information to establish probable cause to search under State law when they rely, in whole or in part, on an informant’s tip. See State v. Corey, 127 N.H. 56, 59, 497 A.2d 1196, 1198-99 (1985). In Mandravelis, this court stated that:
“the basic requirements for a valid search warrant . . . [mandate that w]hen all or part of the information comes from the informer, the police officer should: (a) state what part comes from the informer; (b) state the facts received from the informer not merely his conclusions; (c) state how the informer got the information; i.e., by personal observation or from another informer or otherwise; (d) state facts from which the magistrate can determine if the informer is a credible (truthful) person.”
Id. at 637, 325 A.2d at 796. “These requirements are designed to ensure that the magistrate will be able to make an independent determination as to probable cause.” State v. Gilson, 116 N.H. 230, 232, 356 A.2d 689, 691 (1975).
In the present case, one of the officers received an informant’s tip which indicated that the defendant was a drug user who kept cocaine in her car. As noted in the lead opinion, the officer related the specific facts which he had received from the informant to the magistrate, indicated that the information was based on the informant’s personal observations, and advised the magistrate that the informant was a businessman whom he had never known to be untrustworthy over the course of a 15-year acquaintance. In addition, the other officer involved testified before the magistrate that the defendant had been at the home of a known drug user. Cf. Mandravelis, 114 N.H. at 638, 325 A.2d at 796. Thus, the affidavit and testimony supporting the search warrant provided the magistrate with specific information enabling him to make an independent *78determination of probable cause, and the requirements of Mandravelis were satisfied. Therefore, ! find that the search warrant was properly issued and I concur only in the result today.
I reject the lead opinion’s reliance on a “totality-of-the-circumstances” approach to probable cause determinations. The problem with reliance on this approach in this case is that it is unnecessary because the challenged search warrant is valid under Mandravelis. As a matter of prudence, this court should not “decide questions of a constitutional nature unless absolutely necessary to a decision of the case.” Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347 (1936) (Brandéis, J., concurring).
More importantly, adoption of the “totality-of-the-circumstances” approach would be unwise. See generally 1 LaFave, SEARCH AND Seizure § 3.3 (Supp. 1986). Mandravelis is good law. It sets forth a workable standard and set of guidelines which, when applied in a practical rather than a stilted or wooden manner, has served the State well for more than a decade. I see no reason to abandon its teachings for the uncertain and unpredictable currents of fourth amendment law presently being written in the federal judiciary, albeit relied upon only for guidance by the lead opinion.
By definition, only reliable information can establish probable cause. Information which is less than reliable would not justify the person of “ordinary caution” in the belief that a search or seizure was proper. Cf. State v. Doe, 115 N.H. 682, 685, 371 A.2d 167, 169 (1975). Information from unnamed police informers, standing alone, is unreliable and so cannot establish probable cause. “[I]t is to be expected that the informer will not infrequently reach for shadowy leads, or even seek to incriminate the innocent.” Jones v. United States, 266 F.2d 924, 928 (D.C. Cir. 1959). Thus, it is not surprising that courts, in their search for the truth, consider an unidentified informer’s tip inadmissible hearsay in the smallest civil trial. See, e.g., N.H. R. Ev. 804.
The analytical framework adopted in Mandravelis attempts to balance the needs of law enforcement and our citizens’ rights to be free from unreasonable searches and seizures. Under Mandravelis, warrants may be issued on the basis of informants’ tips, but only if a magistrate is able to determine that the informer and the information supplied by him are reliable. Moreover, probable cause determinations are often difficult, and Mandravelis provides useful guidance to those court officers charged with enforcing the command of part I, article 19 of our Constitution “by directing [their] attention to relevant factors.” Comment, Illinois v. Gates: Re-Structuring Hearsay Analysis in Probable Cause Determinations, 35 Syracuse L. Rev. 1067, 1111 (1984).
*79Unfortunately, the lead opinion would reject the useful analytical framework embodied in Mandravelis and adopt a “totality-of-the-circumstances” approach which would “encourage [ ] ‘flight from analysis’ in the face of complexity, instead of providing a helpful structure to encourage consistent decision-making.” Comment supra. Because the “totality-of-the-circumstances” approach provides little or no guidance for those making probable cause determinations, one commentator has predicted that “the new approach will introduce mass confusion into lower court determinations of probable cause.” Note, Abandonment of the Two-Pronged Aguilar-Spinelli Test: Illinois v. Gates, 70 Cornell L. Rev. 316, 331 (1985).
Although this case is not a difficult one, the problems which are inherent in the new approach are clear in the lead opinion today. It is suggested that an informer’s credibility and basis of knowledge would remain central to the probable cause determination but that “these factors would be flexible in the sense that a deficiency in one could be offset by an abundance in another. . . .” This statement defies logic insofar as it suggests that an informer who recites his information in minute detail, but who is not at all credible, may supply all the information necessary to establish probable cause. This cannot be so because the reasonable person would surely recognize that if the informer “were concocting a story out of the whole cloth, he could fabricate in fine detail as easily as with rough brush strokes. Minute detail tells us nothing about ‘veracity.’” Stanley v. State, 19 Md. App. 507, 533, 313 A.2d 847, 862 (1974).
Similarly, the lead opinion is off the mark if the suggestion is that an informer of known credibility who has no identifiable basis of knowledge can provide information which, standing alone, can establish probable cause. This result is forbidden by Nathanson v. United States, 290 U.S. 41 (1933); see also Spinelli v. United States, 393 U.S. 410, 423 (1969) (White, J., concurring). In Nathanson, the Supreme Court stated that:
“[A magistrate] may not properly issue a warrant to search a private dwelling unless he can find probable cause therefor from facts or circumstances presented to him under oath or affirmation. Mere affirmance of belief or suspicion is not enough.”
290 U.S. at 47. Although the Nathanson Court was requiring that a police officer present more than a mere belief to support the issuance of a warrant, it would be unreasonable to adopt a lower standard for informants. As Justice White stated in this regard, “it would be ‘quixotic’ if a similar statement from an honest informant, but *80not one from an honest officer, could furnish probable cause.” Illinois v. Gates, 462 U.S. 213, 272 (1983) (White, J., concurring).
I realize that my position represents a minority view; most States which have considered this issue have accepted the “totality-of-theeircumstances” approach as a guide to probable cause determinations. See, e.g., State v. Arrington, 311 N.C. 633, 319 S.E.2d 254 (1984). However, I adhere to this view because I believe that probable cause determinations must be made by court officers, not law enforcement officials, and, as the Washington Supreme Court stated in rejecting the Gates analysis:
“To perform the constitutionally prescribed function, rather than being a rubber stamp, a magistrate requires an affidavit which informs him of the underlying circumstances which lead the officer to conclude that the informant was credible and obtained the information in a reliable way. Only in this way ... can the magistrate make the proper independent judgement....”
State v. Jackson, 102 Wash. 2d 432, 436-37, 688 P.2d 136, 139 (1984). Several other States have recognized the faults in the “totality-of-the-circumstances” approach and rejected it. People v. Johnson, 66 N.Y.2d 398, 497 N.Y.S.2d 618, 488 N.E.2d 439 (1985); Commonwealth v. Upton, 394. Mass. 363, 476 N.E.2d 548 (1985); State v. Kimbro, 197 Conn. 219, 496 A.2d 498 (1985); State v. Jones, 706 P.2d 317 (Alaska 1985).
The faults in the “totality-of-the-circumstances” approach to probable cause determinations arise from the failure to recognize that information from unnamed police informers, who either do not relate their basis of knowledge or who are not known to be credible, should be used only as a starting point for police investigation and not as a basis for probable cause. In some cases, reliance on informer’s tips may be a necessary evil, but, because the motivations of the informer are often questionable, courts should encourage police to conduct their own investigations and thereby minimize reliance on the unnamed informer in the criminal justice process.